             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20-cv-33-MOC-WCM

SHAILESH JAHAGIRDAR,                  )
ALLEN ALLEN, KAMRI NORRIS,            )
JORDAN BLAIS, CONNOR JOHNSON,         )
ERIC WHEAT, GEORGE MCKENNA,           )
RAKIA GREEN, and ANDREW FREE,         )
on behalf of themselves               )
and all others similarly situated,    )
                                      )
                  Plaintiffs,         )                   ORDER
                                      )
v.                                    )
                                      )
THE COMPUTER HAUS NC, INC.            )
doing business as CityMac, TROY       )
CURRAN, and OCEAN TECH, INC.          )
doing business as CityMac             )
                                      )
                  Defendants.         )
_____________________________________ )

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 110) filed by Shannon Sumerell Spainhour. The

Motion indicates that Ms. Spainhour, a member in good standing of the Bar of

this Court, is local counsel for Ocean Tech, Inc. and that she seeks the

admission of Christopher Fargo-Masuda, who the Motion represents as being

a member in good standing of the Bar of the State of Washington. It further

appears that the requisite admission fee has been paid.




    Case 1:20-cv-00033-MOC-WCM Document 113 Filed 02/02/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 110) and ADMITS

Christopher Fargo-Masuda to practice pro hac vice before the Court in this

matter while associated with local counsel.




                                      Signed: February 2, 2021




                                      2

    Case 1:20-cv-00033-MOC-WCM Document 113 Filed 02/02/21 Page 2 of 2
